Case 1:19-cv-04624-SEB-MJD Document 45 Filed 10/06/20 Page 1 of 6 PageID #: 158




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ANTONIO NOLAN,                                        )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-04624-SEB-MJD
                                                       )
 TULLOCH, et al.                                       )
                                                       )
                               Defendants.             )


                    Order Ruling on Cross Motions for Summary Judgment

        Plaintiff Antonio Nolan, an Indiana inmate, brought this lawsuit pursuant to 42 U.S.C.

 § 1983 alleging that when he was confined at the Bartholomew County Jail, the defendants failed

 to properly treat his diabetes. Dkt. 12. The defendants move for summary judgment arguing that

 Mr. Nolan failed to exhaust his available administrative remedies as required by the Prison

 Litigation Reform Act ("PLRA") before he filed this lawsuit. Mr. Nolan responded, and the

 defendants replied. Because Mr. Nolan had not provided admissible evidence in support of his

 arguments, he was given an opportunity to do so, dkt. 34, and he filed an affidavit, dkt. 41.

 Mr. Nolan also filed a motion for summary judgment, but as discussed, that motion is not

 supported by admissible evidence. For the following reasons, the defendants' motion for summary

 judgment is granted and Mr. Nolan's motion for summary judgment is denied.

                                   I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,
Case 1:19-cv-04624-SEB-MJD Document 45 Filed 10/06/20 Page 2 of 6 PageID #: 159




 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

                                               II. Facts

        Mr. Nolan was an inmate at the Bartholomew County Jail at the time of the alleged

 incidents. See dkt. 25-1 p. 2 ¶ 5. He alleges in his amended complaint that on November 4, 2019,

 he was given too much and the wrong kind of insulin by the jail official passing medications and

 that his blood sugar dropped. Dkt. 13 at 2. Mr. Nolan then alleges that defendants Tulloch, Forney,

 and Cruze 1 each gave him two glucose tablets, causing him to "overdose." Id. Forney tested his

 blood sugar which was very low, and Mr. Nolan requested "carbs" and to be transported to the

 hospital; his requests were denied. Id. As a result, Mr. Nolan went into diabetic shock and was

 then taken to the hospital. Id.

        The Bartholomew County Jail has an inmate grievance procedure, which is set forth in the

 Inmate Handbook. Dkt. 25-1 pp. 1 ¶ 3, p. 4. Grievance forms are available to inmates on the

 medication cart. Dkt. 25-1 pp. 2 ¶ 4. Under the grievance procedure, a grievance must be submitted

 within 72 hours of the occurrence. Id. An inmate can appeal to the jail commander if unsatisfied




 1
  Defendants Tulloch and Cruze state that their last names were misspelled in the Complaint. The
 Court will refer to them by the correct spelling of their names.
                                                   2
Case 1:19-cv-04624-SEB-MJD Document 45 Filed 10/06/20 Page 3 of 6 PageID #: 160




 with the response to the grievance. Id. Mr. Nolan signed an acknowledgement that he read and

 understood the jail rules. Dkt. 25-1 p. 5.

        Mr. Nolan did not submit any grievances before he filed suit on November 20, 2019.

 Dkt. 25-1 p. 2 ¶ 5. He filed a grievance on January 10, 2020, alleging that he was taken to the

 hospital on November 4, 2019, because nurse Holly Calhoun "prescribed" a different insulin than

 the medication Mr. Nolan told her he had been prescribed outside the jail. Dkt. 25-1 p. 6. The

 grievance also alleged Nurse Calhoun prescribed Lisinopril which is a different blood pressure

 medication than Mr. Nolan took before coming to the jail. Id. The grievance alleged that the insulin

 caused Mr. Nolan's blood sugar to be way below normal and that he had an allergic reaction to the

 Lisinopril. Id. Mr. Nolan's later grievances concerned unrelated incidents. See Dkt. 25-1 pp. 7-11.

        Mr. Nolan asserts that he asked for a grievance form from October 30 until November 4,

 2019, because the insulin he had been provided caused his blood sugar to rapidly decrease. Dkt. 41.

 He says he was told there were no grievance forms on the medication carts and to enter his

 problems on the kiosk. Id. He goes on, "The Jail Administrator Mr. John Martoccia has all my

 electronically stored information on the kiosk from November 4th 2019 to January 9th 2020. I also

 looked for the Jail rules on the kiosk and [they're] not on there, and you can't appeal your

 grievances on the kiosk or off any forms from the med carts." Id.

                                              III. Discussion

        The defendants seek summary judgment arguing that that Mr. Nolan failed to exhaust his

 available administrative remedies as required by the PLRA.

        The PLRA requires that a prisoner exhaust his available administrative remedies before

 bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate suits about prison



                                                    3
Case 1:19-cv-04624-SEB-MJD Document 45 Filed 10/06/20 Page 4 of 6 PageID #: 161




 life, whether they involve general circumstances or particular episodes, and whether they allege

 excessive force or some other wrong." Id. at 532 (citation omitted). "Proper exhaustion demands

 compliance with an agency's deadlines and other critical procedural rules because no adjudicative

 system can function effectively without imposing some orderly structure on the course of its

 proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v.

 Chandler, 438 F.3d 804, 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file

 complaints and appeals in the place, and at the time, the prison's administrative rules require.'")

 (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust

 administrative remedies, a prisoner must take all steps prescribed by the prison's grievance

 system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004). It is the defendants' burden to

 establish that the administrative process was available. See Thomas v. Reese, 787 F.3d 845, 847

 (7th Cir. 2015) ("Because exhaustion is an affirmative defense, the defendants must establish that

 an administrative remedy was available and that [the plaintiff] failed to pursue it.").

        The defendants argue that Mr. Nolan failed to submit a grievance concerning the

 hypoglycemic incident on November 4, 2019, and therefore failed to exhaust his available

 administrative remedies as to the claim he raised in this case. Mr. Nolan responds that he asked

 for grievances between October 30 and November 4, 2019 because he was being provided the

 wrong insulin. Dkt. 41. He states he was told there were no grievances on the med-carts and that

 he should submit his complaints on the kiosk. Id.

        It is true that jail officials can make a grievance process unavailable by failing to provide

 the necessary forms. See Ross v. Blake, 136 S. Ct. 1850, 1860 (2016). But the claim in this case is

 that the defendant jail officers failed to care for him on November 4, 2019. Thus, his statement

 that he attempted and failed to obtain grievance forms from October 30 to November 4 does not



                                                   4
Case 1:19-cv-04624-SEB-MJD Document 45 Filed 10/06/20 Page 5 of 6 PageID #: 162




 support a conclusion that the administrative remedy process was made unavailable to him

 regarding his claim that the jail officials failed to make sure he received appropriate care after his

 blood sugar dropped on November 4. He provides no admissible evidence that he timely attempted

 to obtain grievance forms after he returned from the hospital so that he could grieve the November

 4, 2019, incident. He therefore has not shown that the grievance process was made unavailable to

 him.

         The Court notes that Mr. Nolan named Nurse Calhoun as a defendant in the caption of his

 amended complaint. Dkt. 13. But because Mr. Nolan did not state any allegations against Nurse

 Calhoun in the body of his amended complaint, she was dismissed as a defendant. Dkt. 12.

 Mr. Nolan's allegation in his affidavit in response to the motion for summary judgment that he was

 given the wrong insulin, which negatively impacted his blood sugar, between October 30, 2019

 and November 4, 2019, may form the basis of a viable lawsuit against her and Mr. Nolan may have

 a viable argument that he grieved this issue by filing a grievance on January 10, 2020. But

 Mr. Nolan did not raise that claim in his amended complaint and thus any attempt to exhaust that

 claim is irrelevant to the claim that he did raise.

                                            IV. Conclusion

         For the foregoing reasons, the defendants' motion for summary judgment, dkt. [25],

 is granted. Mr. Nolan's motion for summary judgment, dkt. [33], is denied. The motion for

 subpoena, dkt [44], is denied as unnecessary. As noted, nothing in this ruling addresses Mr.

 Nolan's claims that he was given the wrong medication in late October and early November

 2019. Final judgment dismissing this action without prejudice shall now issue.

        IT IS SO ORDERED.


                                                           _______________________________
                   10/6/2020
        Date: ___________________
                                                            SARAH EVANS BARKER, JUDGE
                                                       5    United States District Court Southern
                                                            District of Indiana
Case 1:19-cv-04624-SEB-MJD Document 45 Filed 10/06/20 Page 6 of 6 PageID #: 163




 Distribution:

 ANTONIO NOLAN
 204926
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 All Electronically Registered Counsel




                                         6
